[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT            FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                    No. 09-15145                         MAY 18, 2010
                              ________________________                    JOHN LEY
                                                                           CLERK
                          D. C. Docket No. 07-22656-CV-JAL

RESIDENCES AT OCEAN GRANDE, INC.,

                                                                        Plaintiff-Appellant,

                                           versus

ALLIANZ GLOBAL RISKS US INSURANCE COMPANY,
f.k.a. Allianz Insurance Company,

                                                                      Defendant-Appellee.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________
                                    (May 18, 2010)

Before BIRCH and MARCUS, Circuit Judges, and HODGES,* District Judge.

PER CURIAM:

       In this insurance dispute, plaintiff the Residences at Ocean Grande, Inc.


       *
          Honorable Wm. Terrell Hodges, United States District Judge for the Middle District of
Florida, sitting by designation.
(ROG), appeals the grant of summary judgment in favor of defendant Allianz

Global Risks US Insurance Co. (Allianz).      The district court had granted final

summary judgment in favor of Allianz because ROG’s claim for reimbursement

was foreclosed both by the insurance contract’s fungi exclusion endorsement and

by its defective materials exclusion. We affirm the entry of final judgment in favor

of Allianz. We do so based on the well-reasoned and thorough order of the district

court, dated September 9, 2009, and the Report and Recommendation of the

magistrate judge, dated June 3, 2008, and adopted by the district court on July 3,

2008.

        AFFIRMED.




                                         2